               Case 2:19-cv-00423-R-AFM Document 14 Filed 03/14/19 Page 1 of 2 Page ID #:53



           1       COOLEY LLP
                   Koji F. Fukumura (189719) (kfukumura@cooley.com)
           2       Ryan E. Blair (246724) (rblair@cooley.com)
                   Erin C. Trenda (277155) (etrenda@cooley.com)
           3       4401 Eastgate Mall
                   San Diego, CA 92121
           4       Telephone: (858) 550-6266
                   Facsimile: (858) 550-6420
           5
                   Attorneys for Defendants
           6       Activision Blizzard, Inc., Robert A. Kotick, and Collister
                   Johnson
           7
           8
           9                               UNITED STATES DISTRICT COURT
         10                              CENTRAL DISTRICT OF CALIFORNIA
         11
         12        MOHAMAD AL LABADE,                          Case No. 2:19-cv-00423-R-AFM
                   Individually and On Behalf of All
         13        Others Similarly Situated,                  NOTICE OF APPEARANCE OF ERIN
                                                               C. TRENDA
         14                        Plaintiff,
         15              v.                                    JURY TRIAL DEMANDED
         16        ACTIVISION BLIZZARD, INC.,                  Ctrm:         880, 8th Floor
                   ROBERT A. KOTICK, SPENCER                   Judge:        Hon. Manuel L. Real
         17        NEUMANN, and COLLISTER
                   JOHNSON,
         18
                                   Defendants.
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                            NOTICE OF APPEARANCE OF ERIN C. TRENDA
ATTORNEYS AT LAW                                                                 CASE NO. 2:19-CV-00423-R-AFM
   SAN DIEGO
               Case 2:19-cv-00423-R-AFM Document 14 Filed 03/14/19 Page 2 of 2 Page ID #:54



           1             PLEASE TAKE NOTICE that Erin C. Trenda of the law firm Cooley LLP,
           2       who is registered for CM/ECF and admitted to the Central District of California,
           3       enters his appearance as counsel of record on behalf of Defendants Activision
           4       Blizzard, Inc., Robert A. Kotick, and Collister Johnson in the above-captioned matter.
           5       Effective immediately, please add Erin C. Trenda as an attorney to be noticed on all
           6       matters at the following address:
           7
                         Erin C. Trenda
           8             COOLEY LLP
                         4401 Eastgate Mall
           9             San Diego, CA 92121
                         Telephone: (858) 550-6000
         10              Facsimile: (858) 550-6420
                         Email: etrenda@cooley.com
         11
         12        Dated: March 14, 2019                  COOLEY LLP
         13
         14                                               /s/Erin C. Trenda
                                                          Koji F. Fukumura (189719)
         15                                               Ryan E. Blair (246724)
                                                          Erin C. Trenda (277155)
         16                                               4401 Eastgate Mall
                                                          San Diego, CA 92121
         17                                               Telephone: 858-550-6000
                                                          Facsimile: 858-550-6420
         18                                               Email: kfukumura@cooley.com
                                                                  rblair@cooley.com
         19                                                       etrenda@cooley.com
         20                                               Attorneys for Defendants
                                                          Activision Blizzard, Inc., Robert A. Kotick,
         21                                               and Collister Johnson
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                             NOTICE OF APPEARANCE ERIN C. TRENDA
ATTORNEYS AT LAW                                           1.                  CASE NO. 2:19-CV-00423-R-AFM
   SAN DIEGO
